105 F.3d 463
Kathleen A. GEORGE, Plaintiff-Appellant,v.Luis S. CAMACHO, personally and in his capacity as ActingDirector and Director of the CNMI Office of PersonnelManagement;  Agnes M. McPheters, personally and in hercapacity as President of Northern Marianas College;  EugeneA. Santos, personally and in his capacity as Chairman of theCNMI Civil Service Commission and the Commonwealth of theNorthern Mariana Islands, Defendants-Appellees.
Nos. 95-17195, 96-15012.
United States Court of Appeals,Ninth Circuit.
Jan. 15, 1997.

Before:  HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.